NOTE: This disposition is nonprecedential.

 United States Court of Appeals for the Federal Circuit

                                      2009-3126


                                CARLOS A. RAMOS,

                                                            Petitioner,

                                          v.

                      MERIT SYSTEMS PROTECTION BOARD,

                                                            Respondent,

                                         and

                     DEPARTMENT OF HOMELAND SECURITY,

                                                            Intervenor.


      Carlos A. Ramos, of Brownsville, Texas, pro se.

      Jeffrey A. Gauger, Attorney, Office of the General Counsel, Merit Systems
Protection Board, of Washington, DC, for respondent. With him on the brief were
B. Chad Bungard, General Counsel, and Keisha Dawn Bell, Deputy General Counsel.

       Stacey K. Grigsby, Trial Attorney, Commercial Litigation Branch, Civil Division,
United States Department of Justice, of Washington, DC, for intervenor. With her on
the brief were Tony West, Assistant Attorney General, Jeanne E. Davidson, Director,
and Patricia M. McCarthy, Assistant Director.

Appealed from: Merit Systems Protection Board
                       NOTE: This disposition is nonprecedential.


 United States Court of Appeals for the Federal Circuit
                                        2009-3126

                                   CARLOS A. RAMOS,

                                                               Petitioner,

                                             v.

                       MERIT SYSTEMS PROTECTION BOARD,

                                                               Respondent

                                            and

                      DEPARTMENT OF HOMELAND SECURITY,

                                                               Intervenor.


Petition for review of the Merit Systems Protection Board decision DA-0752-08-0539-I-
1.

                          ______________________________

                             DECIDED: November 6, 2009
                          ______________________________



Before LOURIE, FRIEDMAN, and PROST, Circuit Judges.

PER CURIAM


       The pro se petitioner, Carlos A. Ramos, challenges the Department of Homeland

Security (“Department”)’s termination of him during what was a probationary

employment with that agency. The Merit Systems Protection Board (“Board”) dismissed

his appeal from that action for lack of jurisdiction. We affirm.
                                            I

      Ramos served on active duty with the Navy from 1992 until his honorable

discharge in 1996. In April 2007, pursuant to the Federal Career Internship Program,

the Department appointed Ramos to the excepted service as a Customs and Border

Protections Officer. Appointments under that program, generally, are for two years.

See 5 C.F.R. § 213.3202(o)(1). The governing regulations state that “service as a

career intern confers no rights to further Federal employment in either the competitive or

excepted service upon the expiration of the internship period,” but “[c]ompetitive civil

service status may be granted to career interns who successfully complete their

internships and meet all qualification, suitability, and performance requirements.” Id. at

§ 213.3202(o)(6)–(o)(6)(i).

      Following an altercation while on duty, the Department terminated Ramos in

August 2008, after approximately sixteen months of work.

      The letter notifying Ramos of his termination erroneously informed him that he

had “the right to appeal this action to the Merit Systems Protection Board.” Ramos did

so. The Board, however, dismissed the appeal for lack of jurisdiction. In his initial

decision, which became final when the Board refused to review it, the Board’s

administrative judge ruled that the Board lacked jurisdiction over the appeal because

Ramos (1) was a probationary employee and (2) was not a preference eligible.

                                            II

      In his appeal documents, Ramos argues the merits of his case. Namely, he

contends that the Department improperly terminated him and avoids the jurisdictional

ruling on which the Board based its dismissal of his appeal.        As he states in his




2009-3126                                   2
response to the Department’s brief: the “actions of the Respondent (MSPB) are not in

question, but the actions of the Intervenor (DHS) are. . . . [The] jurisdictional issue . . . is

not in question by Mr. Ramos.”

       Before an adjudicative tribunal like the Board may consider the merits of the

case, it first must establish that it has jurisdiction to do so. The Board has “only that

jurisdiction conferred on it by Congress.” Cruz v. Dep’t of the Navy, 934 F.2d 1240,

1243 (Fed. Cir. 1991). It may entertain only those appeals authorized by law, rule or

regulation. See 5 U.S.C. § 7701(a); Artmann v. Dep’t of Interior, 926 F.2d 1120, 1122

(Fed. Cir. 1991).     The Board’s jurisdiction cannot be expanded by an agency’s

misstatements or erroneous notice of appeal rights.           See Office of Pers. Mgmt. v.

Richmond, 496 U.S. 414, 419–20, 432–33 (1990).

       The Board has jurisdiction over appeals by “an employee.”                See 5 U.S.C.

§ 7701(a). With limited exceptions not involved here, only “employees” may appeal to

the Board. See, e.g., United States v. Connolly, 716 F.2d 882, 886 (Fed. Cir. 1983).

For purposes of this appeal, an “employee” is defined as “a preference eligible in the

excepted service who has completed 1 year of current continuous service in the same

or similar positions” or “an individual in the excepted service (other than a preference

eligible) . . . who is not serving a probationary or trial period under an initial appointment

pending conversion to the competitive service.” See 5 U.S.C. § 7511(a)(1)(B)–(C)(i).

       Ramos was an individual in the excepted service who had so served for

approximately sixteen months. Therefore, for the Board to have had jurisdiction over

his appeal, he must either not have been serving a probationary or trial period under an

initial appointment pending conversion to the competitive service, or he must have been




2009-3126                                      3
a preference eligible. The Board correctly held that Ramos did not come within either

category.

         Although   Ramos’   Departmental    appointment     was   not   described   as   a

probationary one, it was precisely that. Ramos was hired under the Federal Career

Internship Program, which, as we have noted, provides for initial appointments for two

years.     Although individuals who successfully complete such internships “may be

granted” “[c]ompetitive civil service status,” such service “confers no rights to further

Federal employment in either the competitive or excepted service upon the expiration of

the internship period.” Indeed, as the Board stated, “[i]n his initial appeal, the appellant

noted that he was terminated during his probationary period.” The Board thus correctly

held that because Ramos was terminated during his probationary period, it had no

jurisdiction over his appeal under 5 U.S.C. § 7511(a)(1)(C)(i).

         The only other statutory basis for Board jurisdiction would have been that Ramos

was a “preference eligible” veteran as defined in 5 U.S.C. § 2108(3)(A). That provision

provides that the term (which incorporates the definition of “veteran” in section

2108(1)(A)), “means an individual who . . . served on active duty in the armed forces

during a war, in a campaign or expedition for which a campaign badge has been

authorized, or during the period beginning April 28, 1952, and ending July 1, 1955; . . . .

and who has been separated from the armed forces under honorable conditions.” Since

Ramos did not serve in the Navy during a declared war or during the applicable time

period, he could be classified as a preference eligible under this provision only if he had

served in a campaign or expedition for which a campaign badge has been authorized.




2009-3126                                    4
      Ramos seeks such status on the ground that during his military service he was

awarded the Kuwait Liberation Medal. This medal was not an “authorized” “campaign

badge” under that statutory provision, however, because it was issued not by the United

States, but by either Saudi Arabia or Kuwait. The statute “does not bestow veteran

status upon those awarded a badge by a foreign country.” See Perez v. Merit Systems

Protection Bd., 85 F.3d 591, 594 n.3 (Fed. Cir. 1996).

      On this record, the Board correctly concluded that it lacked jurisdiction over

Ramos’ appeal because (1) he was terminated during his probationary period and (2)

he was not a preference eligible. For the latter reason, the Board necessarily had no

jurisdiction over his appeal under the Veterans Employment Opportunity Act, which

covers only preference eligibles. See 5 U.S.C. § 3330a; Campion v. Merit Systems

Protection Bd., 326 F.3d 1210, 1213–14 (Fed. Cir. 2003).

                                    CONCLUSION

      The decision of the Board dismissing Ramos’ appeal for lack of jurisdiction is

                                      AFFIRMED.




2009-3126                                  5